Citation Nr: 1414470	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-03 138	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a higher initial disability rating for bilateral hearing loss, in excess of 60 percent prior to February 9, 2012, and in excess of 80 percent on and after February 9, 2012.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from March 1968 to December 1970.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the RO in Oakland, California, which, in pertinent part, reopened service connection for bilateral hearing loss, granted service connection for bilateral hearing loss, effective May 16, 2008, the date of receipt of the Veteran's claim to reopen, and assigned a 60 percent initial disability rating.  In March 2012, the RO granted a higher disability rating of 80 percent for bilateral hearing loss for the period from February 9, 2012, thus creating a "staged" initial rating.  

In a March 2012 statement included with the substantive appeal to the issue of a higher initial disability rating for bilateral hearing loss, the Veteran advanced that he disagreed "with the supplemental statement of the case (SSOC) dated March 5, 2012 that did not give me an earlier effective date of May 16, 2008."  In response, the RO issued a separate statement of the case (SOC) on the issue of "entitlement to an effective date of May 16, 2008 for higher than 60 percent evaluation of bilateral hearing loss."  The Board finds that, notwithstanding the use of the term "effective date" in the context of requesting a higher initial rating for the earlier stage of the rating, the Veteran has not raised an additional issue of entitlement to an earlier effective date, but rather has advanced that the 80 percent staged disability rating should have been assigned from the date of service connection, May 16, 2008. 

Because an initial rating appeal had already been perfected in March 2012 for the early stage of the initial rating period (prior to assignment of the 80 percent stage of the initial rating), the Veteran's characterization of the issue in March 2012 as one for earlier effective date did not constitute an effective date appeal.  Although the Veteran used the term "effective date" to express his disagreement with the date of assignment of the 80 percent stage of the initial rating appeal, his characterization of the appeal as one of effective date does not convert it into an actual effective date appeal.  He did not express disagreement with the effective date of the grant of service connection, May 16, 2008, but only with the period ("stage") of rating for which the 80 percent rating was not assigned.

Because of the notice of disagreement to the initial rating that already placed the initial rating issue on appeal, the only potential effective date that could have been appealed is the effective date of May 16, 2008 for the grant of service connection for bilateral hearing loss that was assigned by the RO (in the April 2009 rating decision); however, the Veteran did not express disagreement with the May 16, 2008 effective date assigned by the RO for the grant of service connection (in the April 2009 rating decision).  Consequently, he did not appeal the only appealable effective date assigned (for service connection) by the April 2009 rating decision.  The Veteran only expressed disagreement with the initial rating assigned within the initial rating period.  The Veteran has contended that the initial rating for his bilateral hearing loss should have been, at least, an 80 percent rating.  

Furthermore, because all the questions to be decided by the perfected initial rating appeal - namely, a weighing of the lay and medical evidence to determine whether a higher initial disability rating for bilateral hearing loss, in excess of 60 percent prior to February 9, 2012, and in excess of 80 percent on and after February 9, 2012, is warranted - there remains no question of effective date for rating that is not fully adjudicated in an initial rating appeal adjudication of the 60 percent rating stage.  For these reasons, it was not legally possible for the Veteran to appeal an "effective date" for the 80 percent rating; the Veteran's disagreement with the 60 percent rating assigned for the early stage within one year of the initial rating assignment constituted a notice of disagreement and appeal of that stage of the initial rating. 

Likewise, following the Veteran's statement, the RO's issuance of a SOC on the issue of "entitlement to an effective date of May 16, 2008 for higher than 60 percent evaluation of bilateral hearing loss" has not raised or adjudicated an actual effective date issue, as an earlier effective date for assignment of the 80 percent rating is a legal impossibility in such a staged rating case as this where the Veteran has already perfected an appeal of the 60 percent initial rating.  The issue on appeal, as originally perfected in March 2012, is entitlement to a higher initial disability rating for bilateral hearing loss, in excess of 60 percent prior to February 9, 2012 (effective date of the grant of service connection for bilateral hearing loss), and in excess of 80 percent on and after February 9, 2012 (when the staged rating began).  For these reasons, the Board will conduct its analysis only on the issue of entitlement to a higher initial disability rating for bilateral hearing loss, in excess of 60 percent prior to February 9, 2012, and in excess of 80 percent on and after February 9, 2012.  

The Veteran has appealed from the initial rating assigned for the service-connected bilateral hearing loss.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings; therefore, the Board has framed the issue as entitlement to a higher initial disability rating for bilateral hearing loss, in excess of 60 percent prior to February 9, 2012, and in excess of 80 percent on and after February 9, 2012.

The Board also notes that, during the rating period on appeal, VA medical records reflect that the Veteran received audiological evaluations in February 2008, July 2008, and September 2011.  The testing results are not included in the record.  VA medical records indicate that the missing audiological examinations may be obtained from the "DeliverEx" system.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In January 2009, via a VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a Board hearing at a local VA office (Travel Board hearing).  In February 2010, the Veteran was informed by VA of the ability to appear for a Board Teleconference hearing.  Subsequent to receiving this notice, the Veteran elected to appear for a Board Teleconference hearing.  In an April 2010 memorandum in lieu of 646, the Veteran's representative reserved presentation of argument in anticipation of the Board Teleconference hearing.

The Board notes that in March 2012, the RO granted an increased disability rating for the Veteran's service-connected bilateral hearing loss with an effective date of February 9, 2012.  As this was not a total grant of the benefit requested on appeal, the RO also issued a March 2012 SSOC concerning the Veteran's appeal for a higher initial disability rating for bilateral hearing loss.  In response, in March 2012 the Veteran filed another VA Form 9 stating that he was entitled to an effective date earlier than March 5, 2012 for the newly assigned disability rating.  The Veteran also checked the box on the Form indicating that "I do not want a BVA hearing."

It is not clear to the Board why the Veteran checked the box indicating that he did not want a Board hearing.  Subsequently, in November 2012, the Veteran's representative filed a VA Form 646 which again noted that the Veteran had requested a Board hearing on the issue of a higher initial disability rating for bilateral hearing loss, and that all further argument would be presented at the hearing; therefore, the Board does not find that the Veteran's March 2012 statement was a withdrawal of his previous Board hearing request as to the issue of a higher initial disability rating for bilateral hearing loss.

The record reflects that VA sent the Veteran a letter dated January 2014 informing him that he was scheduled for a Board Teleconference hearing in March 2014, and requesting that the Veteran confirm he would be attending the hearing; however, the mailing address listed was incorrect and it is unclear if the Veteran ever received the hearing notice.  A handwritten note on the bottom of the letter indicates that the Veteran subsequently failed to report to the hearing.  In March 2014, notice was sent to the Veteran's correct address that his claims file had been received by the Board and that the appeal had been docketed.  No further communication was received by the Veteran or his representative concerning the hearing or any other matter.

Pursuant to 38 C.F.R. § 20.700 (2013), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person.  
See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Under VA regulations, a request for a Board hearing may be withdrawn by a veteran at any time before the date of the hearing.  A request for a hearing may not be withdrawn by a veteran's representative without the consent of the veteran.  See 38 C.F.R. § 20.704(e).  As there is no clear indication in the record that the Veteran withdrew his request for a Board hearing as to the issue of a higher initial disability rating for bilateral hearing loss, and as the Veteran may not have received notice of the March 2014 Board Videoconference hearing due to the notice being mailed to the incorrect address, the Board will remand this case to schedule the Veteran for a Travel Board hearing.  Because the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted to schedule the Veteran for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, the RO should schedule the Veteran for a Travel Board hearing.  The RO should notify the Veteran and the representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

